Citation Nr: 0217328	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02 01 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Whether the May 12, 1950, rating decision, which denied 
service connection for an eye disorder, was clearly and 
unmistakably erroneous.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in an October 2001 decision, 
found no clear and unmistakable error (CUE) in a May 12, 
1950, rating decision which denied service connection for 
refractive error.


FINDINGS OF FACT

1.  The May 12, 1950, rating decision denied service 
connection for an eye disorder, concluding that it was 
refractive error.  In a May 16, 1950, letter, the veteran 
was provided written notice of this decision but did not 
file a timely Notice of Disagreement therewith (NOD).  The 
May 12, 1950, rating decision is a final decision.

2.  The May 12, 1950, rating decision was made on the basis 
of the veteran's service medical records (SMR). 

3.  The May 12, 1950, rating decision was supported by the 
evidence then of record and the applicable legal provisions 
in effect at that time, and constituted a reasonable 
exercise of rating judgment by the rating board.  


CONCLUSION OF LAW

There was no CUE in the May 12, 1950, rating decision which 
denied service connection for an eye disorder on the basis 
that it was a refractive error.  38 U.S.C.A. § 5109A (West 
1991 & Supp. 2002); 38 C.F.R. § 3.63(f) (1949); 38 C.F.R. 
§§ 3.104, 3.105(a) (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that in November 2000, the 
Veterans Claims Assistance Act of 2000 became law.  See 
38 U.S.C.A. § 5100 et. seq.  This law, in part, lists notice 
and assistance requirements that are to be met by the VA.  
The provision does not apply to the instant case as the 
decision must be made on the law and facts at the time the 
decision was made.  Thus, there is no duty to provide 
assistance in developing additional evidence as it could not 
be used in reaching a decision on this issue.  This will be 
explained in greater detail below.

In March 1950, the veteran filed a claim for compensation, 
in part, for, "[c]ondition of eyes May 1946."  The veteran's 
entrance physical examination rated both of his eyes as 
20/20, but his separation physical noted his left eye as 
10/20.  The summary of defects line (Line 21) reflects: 
"def. Vision.  Lt., 10/20, not corr."  In the May 12, 1950, 
rating decision, the RO, with a three-member rating board, 
one of which was a physician, interpreted this finding as 
follows: 

There isn't any evidence of an eye condition other 
than refractive error.  This is developmental.  
There isn't any record of any intercurrent disease 
or trauma during service which might have 
aggravated this condition.  . . .  Const. or 
develop. abnormality, not a disability under the 
law -
REFRACTIVE ERROR

In the May 16, 1950, letter which notified the veteran that 
his claim was disallowed, the RO informed him, in part, as 
follows:

Service connected disability compensation is not 
payable for your eye condition for the reason that 
the medical evidence in this case disclosed the 
condition to be one which cannot be classed as a 
disease or injury as these terms are used under 
the law.  As the law provides for the payment of 
benefits on account of the disabling effects 
resulting from disease and injuries, benefits 
cannot be paid on account of such condition.

The veteran did not appeal this decision.

In June 2000, the veteran filed a claim which requested a 
revision of the May 1950 rating decision on the basis of 
CUE.  His rationale is, simply, nothing was wrong with his 
eyes when he entered service, but his separation physical 
examination rated him as having defective vision, a fact he 
claims not to have known until he obtained a copy of his 
SMRs, which include his separation physical examination.  
The veteran theorized that his eye condition resulted from 
his having to use high powered binoculars when he stood 
watch on four-hour shifts.  The veteran essentially alleges 
that his SMRs show that his defective vision was incurred in 
service and there is no evidence to the contrary.

When a claim is denied as a result of an initial review or 
determination, and the veteran fails to timely appeal the 
decision by filing a NOD within the prescribed period of one 
year, that decision becomes final, and the claim may not 
thereafter be reopened or allowed except as provided by 
regulation.  38 U.S.C.A. §§ 7105(b)(1), (c) (West 1991 and 
Supp. 2002); Dolan v. Brown, 9 Vet. App. 358, 361 (1996).  
One of the bases on which applicable regulations allow a 
final claim to be reopened is CUE.

Where evidence establishes CUE, prior final decisions will 
be reversed and amended.  38 C.F.R. § 3.105(a) (2002).  CUE 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  The mere 
misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels a conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

As stated above, the Board must consider this veteran's 
claim on the basis of the law as it existed in 1950.  
Current regulations specifically state that "[c]ongenital or 
developmental defects, refractive error of the eye, . . . as 
such are not diseases or injuries within the meaning of 
applicable legislation."  38 C.F.R. §§ 3.303(c), 4.9 (2002).  
The regulation extant at the time of the veteran's original 
claim, however, does not contain this specific language 
regarding congenital or developmental defects.  This factor, 
though, is of no benefit to the veteran, as the regulation 
which existed at the time does contain the same overriding 
principle that compensation is for injury or disease 
incurred in or aggravated by military service.

The precursor of 38 C.F.R. § 3.303(c) (2002), and the 
regulation in effect at the time of the veteran's claim, is 
38 C.F.R. § 3.63(f) (1949).  With the exception of the 
specific language on refractive error of the eye, the 
language on the principles of service connection is almost 
identical to the current version.  The emphasis is on 
whether a specific trauma, or other event, during a 
veteran's service caused or aggravated an existing defect or 
disease.  Refractive error, absent a specific trauma, even 
if manifested after entering service, does not fall within 
the terms of the then applicable regulation or any 
reasonable interpretation thereof.  The veteran's SMRs are 
completely devoid of any entries which suggest any type of 
acquired disease of, or injury to, his eyes.  In fact, his 
SMRs, except for his separation physical examination, are 
unremarkable as to his eyes.  Further, the veteran did not 
make any statement in his original claim which contradicts 
his SMRs.  In view of the absence of any evidence of trauma 
to the eyes or treatment for an acquired eye disability, and 
the RO's clearly articulated reasoning for its decision, the 
RO's application of the then existing regulation to the 
known facts was entirely reasonable.  Dolan v. Brown, 9 Vet. 
App. at 362.

As stated above, the May 1950 Rating Board decision 
determined that the in-service clinical finding of defective 
vision was developmental and constituted refractive error; 
and, further, one member of the Rating Board was a 
physician.  There was absolutely no medical evidence at the 
time of the May 12, 1950, rating decision which indicates 
the veteran's eye condition was not refractive error or 
developmental in nature.  After getting notice there was no 
contention of eye trauma or excessive eye use.  There is no 
evidence on file at the time that shows this is other than a 
refractive error.  As noted there was a doctor on the rating 
board.

Accordingly, there was no administrative failure by the RO 
which resulted in an erroneous application of the then 
extant statutory or regulatory provisions to the facts as 
they existed at the time of the May 12, 1950, rating 
decision in question.  Crippen v. Brown, 9 Vet. App. 412 
(1996); Dolan v. Brown, 9 Vet. App. at 362.  The rating was 
reasonably supported by the evidence and law in effect at 
the time.


ORDER

The veteran's application for revision of the May 1950 
rating decision based on CUE is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

